THE          ATTORNEY                    GENERAL
                                            OP      -XAS

ClL4WFORD       C.   MARTIiV
                                       AUSTIN,TEXAR           78711
                                                                                                         ET:;.
   AT-rORNEY GENERAL

                                          August     29,     1967

        Honorable   Joe Resweber                             Opinion      No. M- 130
        County Attorney
        Harris   County                                      Re:    Whether certain    realty
        Houston,   Texas                                            owned and used by Jtiior
                                                                    Achievement    of Houston,
                                                                    Inc.,  is   exempt from ad
        Dear Mr. Remebers                                           valorem taxes.
                You ask the opinion     of this office   as to whether cer-
        tain real property   in Harris    County, Texas, owned by Junior
        Achievement  of Houston,   Inc.,   is subject  to ad valorem taxes.

                Our opinion      is that this property   is exempt’from      these
        taxes because      it is used for school purposes    within   the contem-
        plation   of Article     VIII,  Section 2 of our State   Constitution,
        and Article    7150, Sections     1 and 21, Vernon’s   Civil  statutes,
        enacted   pursuant    thereto.
                  The rele,vant  portion           of this    provision         of the   Constitu-
        tion   reads as follows:
                        “All occupation  taxes shall   be equal and
                 uniform upon the same class    of subjects    wfthin
                 the Urnits   of the authority  levying   the tax;
                 but the legislature    may, by general   law, exempt




                 other than the properly-abke                   mentioned        shall   be
                 null and void,”  (underscoring                 added),
                 Article       7150,    Section     1, fn its       pertinent       portion,    reads:


                                            - 602 -
Honorable    Joe Resweber,       page    2 (M: 130) ‘.~


         “The following      property       shall     be exempt      from
         taxation,   to-wit:
        “1 * Schools and Churches.           - e        e :A11 public
        colleges,     public    academies,    and        all endowment
        funds of Institutions          of learning          and religion
        not used with a view to profit,,                 e D Q and all   ‘,
        such buildings       used exclusively            and owned by per-
        sons or associations          of persons         for school pur-
        poses;    (I 0 .‘I         2,
        Article     7150,   Sectlon21,         exempts        from ad valorem    taxes:
                “Property     owned ‘tir used exclusively      and
         reasonably~necessary       in conducting.any       aesocia-
         .tion engaged in the educational         development      of
         boys, girls,     young men or young women through
         a program designed       to demonstrate     the operation
         of the American Business         system of private       enter-
         prise   and operatlng     under a State’ or National
                          of like .character.”      (underscoring       add-

         Section    2 of the Act’ which             enacted     thls‘Sectlon    21 reads
as follows:
                 “Sec. 2.    The fact that there             is now an
         Imperative,      immediate    and contfnuing           need for
         relieving     the tax burden of aesocfatfons                 en-
         gaged In the~educatlonal            develo ment of boys,
         girls,    young men and younbough                            a
         program designed       to demonstrate          th’e operation
        ~of the American business            sys,tem of private
         enterprise,     such as junior         Achievement,        Inc.,
         local organizations        affiliated        therewith,        and
         organizations      of like character,            creates     an
         emergency and an imperative              public     necessity
         that the Constftutional           Rule requiring          bills’
         to be read on three         several      days in each House
         be suspended,      and said Rule Is hereby suspended,
         and this Act shall        take effect        and be In force


3J   A&s    1959,, 56,th Leg.,      Ch. 500? ,p* 1098.


                                  - 603 -
Honorable    Joe Resweber,         page   3   (M-130)

         from and after   its passage,    and it              is   so en-
         acted," (underscoring    added).
The By-Laws     of Junior      Achievement        of,Houston,       Inc.,    provide:
                 II       Various   kses'of     the Junior
         Achievement'program       s all be developed    as
         set forth    from time to ,time in manuals,
         guides,    handbooks and other publications
         of the National      Organization  of Junior
         Achievement,     Inc, of Massachusetts,"      (ART.
         II, SEC. 2).
We assume that this National       Organization              of Junior Achievement
of Massachusetts      named in this By-Law is               a State or National
organization     of like character    as Junior             Achievement, Inc. men-
tioned    in Section   2 of this Act.
           The Charter   of Junior   Achievement            'of Houston,       Inc.     makes
the   following   relevant   provisions:    ,
                                                                                         !_'
                  “2 . The purpose for'which               it is formed
         is to support          and carry on a benevolent,               chari-
         table and educational              undertaking       by encourag-
         ing, promoting          and su ervising,          especially        in
         urban communities,            ei e her directly       or through
         affiliated       associations         and agencies,         the or-
         ganization       of boys and girls,            for the purpose
         of encouraging          them in productive           enterprises
         in industry,         commerce and homemaking,               so that
         they may get experience               in buying raw materials,
         producing      useful      products,      selling      the products
         of their      efforts,      and saving and investing               ,the
         funds accruing          from their      work, so that the
         local     club or other unit may become the medium
         through which knowledge and skill,                    gained in
         the school and elsewhere,               may be given practi-
         cal application;           by interesting         the girls       in
         household      arts;      br encouragin         more and better
         home life      by teat ?-Iing boys an 8 girls             to make
         at home things          useful     to themselves        and for the
         home, and helping           them through a series              of work
         programs to grow into more skillful                     and indus-
         trious     men and women with a clearer                  vision     of
         the various       branches       of industry        and commerce
         into which they may go and with a spirit                        loyal

                                    - 604 -
                                                                                        .




Honorable        Joe Resweber,       page 4 (M-130)


            to these organized     activities;      and gener-
            ally,   the promotion   of interests      and activ-
            ities   among boys and girls       that may make
            toward happier    and more wholesome home sur-
            roundings   and better    preparation     for life
            work.
                    “3. This corporation            is not organized
            for pecuniary        profit     and no part of the net
            earnings      of 'this corporation         shall   inure to
            the benefit       of any private        member or indivi-
            dual;;and      no part of the activities            of this
            corporation       shall     be the carrying      on of propa-
            ganda or-otherwise           attempting     to influence
            legislation."                                    Lj
                               .
            The,By-Laws       make the     further    relevant     provisions      in
Article      II:
                     "SECTION 1. The purposes         for which this
            corporation       is formed are those set forth         in
            its charter,         hit is not organized      for pecuniary
            profit     and'no part of the net earnings          of the
            corporation       shall    inure to the benefit     of any
            private     member or individual,        and no part of:'its
            activities       shall   be or include    the carrying     on
            of propaganda         or otiaarrise  attempting    to influence
            legislature       -fi1~7*
                     "SECTION 2,       The program of this corpora-
             tion is intended         to provide       an opportunity        for
             Yom2 people,         in  cooperation       with   adult     ad-
             visers,     to form and operate           miniature      busi-
          _. nesses    for the purpose of developing                 an under-
           :,standing      of the relationship          and function        of
             tN~e~ssent.is.1~ parts       of America's        private     enter-
             prise    system,     involving     private      capital,     wise
            ,management and responsible,             labor.       'Learn    by
             Doingl shall       be the @in&ipal          method of carry-
             ing out the' program,          'Various     phases of the
             Junior Achievement          program shall        be developed
             as set forth       from time to time in manuals,
             guides,     handbooks and other publications                 of the
             National     Organization       of Junior Achievement,
             Inc. of Massachusetts."


                                      -   605-
,“c Honorable      Joe Resweber,     Page $ (M-130)
                                                                                              ,

                                                                                                        :+
              Article    VI of the’ By-Laws provide(s;,i$n                        part:
                     “SECTION 2. The officers
                                        ‘!        of,the  corpora-
              tion shall receive no salary or other compen-
              ~sation from the corporation.      Employees of the
               corporation  shall receive   such compcnaatlon     as
               the Board of,,Directors   may from time to time
               determine;  and all officers    and employees shall                                :._        ”
               hold office at the pleasure     of the Boardk”
              The activities       of the corporation
                                       (.                                  are   sus,talned   by volun-
    tary    contributions.
              The Legielature’cla.a~ly        deylgnated     the activit&esW;f~.
    Junior Achievemen,t , Inc.,        as, educational      development.
    equate the term “educatilonal          development” used in Article            7150,
    Section-~21 with the term “school p,urpoaea” used in Article                    VIII,
    Section 2 of our Constitution           and Article      7150, .Section I of the
    statutes.      All doubts must ‘bb resolved           in favor of’ the conetftu-
   tionality      of the s,tatute.      Duncan v, Uabler, 147 Tax, 229, 215
    S,.W.2Q 155 (1948); 12 TexcJur,2d           mm             onstitutional     Law, Set,
    43.    A  declaration    of   the  Legtslature       up&  a  subject     is entitled




                                                      . .I’,   ,.,   .,I    4

             We are well aware that:a.:mere,;f‘iat        ,$rono$ncemant of’ the
    Legislature,   not supported  by; f$cta&a          ,no,t mf$lcle:   nt to create
    a Eax exemption.                                                     %, 268 sow.
                                                                        271 SaW.$‘d
                                                                        surance Soc-
                               (T ex.Civ.App;.’ ‘,l>y>$$,aerror :jTe,f6”
                                                                       1’. We assume
                              of the corporationdo,        conform!%      the pro’& ‘s
     visions    of ita charter    and by-laws hereinabove         quoted.     WC beJ,ie
     these activities    constitute      school purporeo within contemplatipn
     of Article    VIII, Section 2 of the Constitution            and Article    7150,
  ‘, Section 1 of the etatutee,,
                                        , ,;,,     ,,.

                                                                                                                 ‘I



                                                                                                                      I

                                                                                                                          ,.




    g/     Acts   1959,‘56th   Leg,,‘.Ch,        500, p. 1098,
                                            ,.

                                      -606~,
Honorable      Joe Resweber,      page   6 (h- 130)



        Our State Constitution  neither   defines    nor limits    the
meaning of the term "school"   or "school    purposes."      These
terms appear to be ones of very broad import.          Webster's   Third
New International  Dictionary  defines  a "school"      as:
                   "An organized    body of scholars        and
            teachers    associated   for the pursuit        and
            dissemination      of knowledge."
In 51 Texas Jurisprudence,,Second,               page 318, Schools,      Section   1,
entitled  "In General;    Definitions,"           is the statement:
                                                                                   i
                                                                                   "'
                  "A school is commonly         regarded    as a
            place where instruc~tion is         imparted    to the
            young d "
The few cases we fir&which         consider    whether a particular   insti-
Q&son is a school,       for purposes     of being'exempt   from ad valorem
taxes,   seem to consider      the question    as one to be resolved    u on
the facts    o,f each particular    situation.      Smith v. Feather,   1 E9
Tex. 402, 234 S.W.2d 418 (1950 ; Little            Theatre of Dallas,   Inc.
v. City of Dallas,     124 S.W.2d A63 (Tex.Civ.App.        19X9)*
        The buildings    must be use.d exclusively       and owned by the
owner ,,&$&~,stion    as required  by ,the constitutional      provision
under consideration,     and the facts   submitted     to us appear to
conform to this requirement.
                                 SUMMARY
                   The realty      and permanent     improvements
            thereon     in Harris    County owned and used
            exclusively      by Junior Achievement         of Houston,
            Inc,,    for school purposes       or educational
            development      are exempt from ad valorem taxes
            pursuant      to Article   VIII,   Section     2 of our
            State C,cn&&tution        and Article      71509 Sections
            1 and 21, Vernon#s Civil         Statutes.




Prepared      ,by W. E. Allen
Assistant       Attorney General

                                    - 607 -
                                  ”




Honorable   Joe Resweber,   Page 7 (M-130)


APPROVED:
OPINION COMMITTEE'
Hawthorne Phillips,    Chairman
Kerns B. Taylor,    Co-Chairman
Brandon Bickett
James Q.uick
Brock Jones,    Jr.
Jo Betsy Lewallen
STAFF LEGAL ASSISTANT
A, J, Carubbi, Jr.